The Honorable Morril Harriman State Senator 522 Main Street Van Buren, AR 72956
Dear Senator Harriman:
You have requested an opinion of this office regarding the Arkansas Freedom of Information Act, A.C.A. 25-19-101, et. seq. Specifically, you wish to know if the Franklin/Logan Industrial Development Corporation (FLIDC) is subject to the FOIA.
Based on the information supplied to me at the time of you[r] request, I believe the answer to your question to be yes.
According to the attachment to your request, approximately 33% of the FLIDC's total budget is derived from funds appropriated by local governments.  This clearly falls under the language of the Act referring to what entities are subject to the Act as found in A.C.A. 25-19-103.  Your attachment indicates that FLIDC has concern about the release of information which would give competitive advantage to one entity over another.  In that regard, Arkansas' FOIA  exempts from the public records portions of the Act files which, if disclosed, would give advantage to competit[i]ors or bidders.  The determination of whether any records fell within the exemption would have to be more on a case-by-case basis.
Enclosed are two recent opinions, 87-378 and 88-004, issued by this office detailing the relationship between private organizations that support public agencies.  I believe they will be helpful to you.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.